Citation Nr: 1737091	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  16-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral eye disorder. 


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to February 1981.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this case was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico, and that office forwarded the appeal to the Board.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Board remanded this matter for a VA examination to determine whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral eye condition is related to any event or injury during service. 

Upon review of the requested medical examination and opinion provided in October 2016, the Board notes that the Veteran was given the following diagnoses: bilateral dermolipoma, right eye pterygium, left eye pingueculae, and bilateral nuclear sclerosis.  

In terms of the Veteran's diagnoses of bilateral dermolipoma and bilateral nuclear sclerosis, the VA examiner opined that these conditions were not related to his service.  In terms of the Veteran's diagnoses of right eye pterygium and left eye pingueculae, the VA examiner noted that these conditions are acquired conditions of the conjunctival tissue due to degeneration caused by excessive sunlight.  However, the VA examiner did not provide an opinion as to whether the Veteran's diagnoses of right eye pterygium and left eye pingueculae are related to his service.  Particularly, the VA examiner did not address whether the Veteran's exposure to sunlight during service is related to these diagnoses.  Thus, this opinion is inadequate and does not comply with the remand directive because the VA examiner did not opine whether the Veteran's right eye pterygium and left eye pingueculae are related to any event or injury during service, as requested in the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given such, an addendum opinion is necessary to address whether the Veteran's right eye pterygium and left eye pingueculae are related to any event or injury during service.  

Additionally, in a March 2016 statement, the Veteran stated that he is receiving Social Security Administration (SSA) disability benefits for his disabilities.  These records have not been requested.  The Veteran's SSA records might contain additional treatment records, medical opinions, and other evidence that could be relevant to the issues on appeal.  Accordingly, VA should undertake efforts to obtain the Veteran's SSA records.  38 C.F.R. § 3.159 (c) (2); see also Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records from SSA pertaining to any award of disability benefits and associate those records with the electronic claims file.  

2. Thereafter, forward the entire file to the October 2016 VA examiner or to another VA examiner if that examiner is not available, for an addendum medical opinion.  The examiner should respond to the following:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's October 2016 diagnoses of right eye pterygium and left eye pingueculae are related to any event or injury during service.  

All findings, along with fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

